     Case 2:21-cv-01574-MCE-CKD Document 4 Filed 09/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DAMIEN THOMAS,                                   No. 2:21-cv-01574 MCE CKD (SS)

12                         Plaintiff,                     ORDER GRANTING IFP AND
                                                          DIRECTING E-SERVICE
13              v.
14       KILOLO KIJAKAZI, Acting
         Commissioner of Social Security,
15
                           Defendant.
16

17             Presently pending before the court is plaintiff’s motion for leave to proceed in forma

18   pauperis. See 28 U.S.C. § 1915 (authorizing the commencement of an action “without

19   prepayment of fees or security” by a person that is unable to pay such fees). 1 (ECF No. 2.)

20   Plaintiff submitted the required affidavit, which demonstrates an inability to prepay fees and costs

21   or give security for them. Accordingly, IT IS HEREBY ORDERED that:

22             1.     Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is GRANTED;

23             2.     The Clerk of Court is directed to issue a summons for this case;

24             3.     In keeping with the court’s new e-service procedure for Social Security cases, 2

25
     1
26    Actions involving review of Social Security decisions are referred to a magistrate judge
     pursuant to 28 U.S.C. § 636(b)(1) and E.D. Cal. L.R. 302(c)(15).
27
     2
      http://www.caed.uscourts.gov/caednew/index.cfm/news/new-social-security-case-procedures-
28   effective-after-june-15-2021/
                                                   1
     Case 2:21-cv-01574-MCE-CKD Document 4 Filed 09/07/21 Page 2 of 2


 1                        service on the defendant Commissioner of Social Security Administration shall

 2                        proceed under the court’s E-Service program as follows. Once a summons is

 3                        issued, the Clerk of Court shall deliver to the Commissioner of Social Security

 4                        Administration and the United States Attorney’s Office at their designated email

 5                        addresses a notice of electronic filing of the action along with the summons and

 6                        complaint. The Commissioner has agreed not to raise a defense of insufficient

 7                        service of process if provided with notice of a complaint as detailed in this order.

 8                        This order is not intended to prevent parties from making any other motions that

 9                        are appropriate under the Federal Rules of Civil Procedure; and

10             4.         The parties are hereby notified that, after e-service of the complaint, this action

11                        will be STAYED pursuant to General Order Number 615, and there will be no

12                        scheduling order or deadlines in effect pending further order of the court. See E.D.

13                        Cal. G.O. No. 615, Paragraphs 6, 10.

14   Dated: September 7, 2021
                                                            _____________________________________
15
                                                            CAROLYN K. DELANEY
16                                                          UNITED STATES MAGISTRATE JUDGE

17

18

19

20   2/thomas1574.ss.ifp.e-service

21

22

23

24

25

26

27

28
                                                              2
